Citation Nr: 1140910	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  10-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability evaluation (rating) in excess of 10 percent for left ring finger injury.

2.  Entitlement to an effective date earlier than February 4, 2009 for 10 percent disability evaluation for left ring finger injury.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 2000 to July 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted an increased disability evaluation of 10 percent for service-connected left ring finger injury, effective February 4, 2009.  The Veteran disagreed with both the 10 percent disability evaluation and the effective date of that disability evaluation, and perfect an appeal regarding both issues.  The Board observes that the most recent submission by the Veteran, as received in August 2011, includes a mailing address in the state of Florida. 

The Veteran had requested a hearing before the Board, to be held at its offices in Washington, D.C.  The Veteran failed to appear for the scheduled hearing in October 2010; therefore, his Board hearing request is deemed waived.

Date-stamped as received at the Board in August 2011 was a statement by the Veteran, typed onto a VA Form 9, that was accompanied by a May 2011 private medical evaluation of the left right finger injury.  While both the statement and the May 2011 private medical evaluation were new to the record, the Board finds that neither is material to the issues on appeal.  These additional statements reflect essentially the same history, complaints, and clinical findings as the May 2009 VA examination report.  These statements also contain no findings, diagnosis, or opinion that has any tendency to show amputation of the non-dominant left ring finger or metacarpal resection with more than half the bone was lost, as required for an increased rating of 20 percent under Diagnostic Code 5155.  For these reason, the Board will not remand either the August 2011 statement or the May 2011 private medical evaluation to the RO for its review. 

The Board observes that, throughout the Veteran's many statements of record, the Veteran refers to what he has considered to be negligence or error on the part of military clinicians with regard to the diagnosis and treatment of his now service-connected left ring finger disability.  The Department of Veterans Affairs (VA) is a separate agency within the federal government and it has no jurisdiction or authority over the actions, past or present, of uniformed medical clinicians, civilian employees, or contractors of the various branches of the military, who ultimately fall under the purview the Department of Defense.  As such, the Veteran should address any contentions he has regarding in-service treatment to the Department of Defense in whichever form may be available.  The issue of the validity of the Veteran's claims against service uniformed or civilian medical clinicians has no bearing on his claims now pending before VA.    

Within a statement by the Veteran, dated October 2009, it appears the Veteran may be attempting to assert clear and unmistakable error (CUE) in an April 2004 RO rating decision granting service connection for a left ring finger injury and assigning a zero (0) percent initial disability evaluation for that disability.  The Veteran has repeatedly asserted that his left ring finger disability should have been assigned a higher disability rating in the April 2004 rating decision.  The Board makes no finding at this point as to whether the assertion specifically alleges factual or legal error or whether the Veteran has asserted how the error resulted in a manifestly different outcome.  Such questions can be initially addressed in the RO's initial adjudication of any CUE claim, which includes the question of whether CUE has been specifically alleged.  Accordingly, the question of whether CUE in the April 2004 rating decision assignment of rating has been alleged and, if so, addressing CUE on the merits, is referred to the RO for appropriate action. 

Any assertion of CUE in the April 2004 rating decision pertaining to the service-connected left ring finger disability is not inextricably intertwined with the left ring finger disability increased rating issue currently on appeal, which claim was raised in February 2009.  The issue of the left ring finger disability increased rating issue is not inextricably intertwined with the assertions of CUE because the claims are determined on a different factual basis; therefore, the current left ring finger disability increased rating issue on appeal can be adjudicated without ultimate resolution of the CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); see also Flash v. Brown, 8 Vet. App. 332, 340 (1995) (earlier effective date claims and CUE "are different, mutually exclusive routes to the goal of determining an effective date"). 

The  issue of compensation under the provisions of 38 U.S.C.A § 1151 for additional disability of the left ring finger, claimed as a consequence of misdiagnosis by a 2003 VA examiner, has been raised by the record (see October 2009 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's left (non-dominant) ring finger injury manifested by subjective complaints of pain, swelling, and sensitivity to extreme temperature and was found to be ankylosed at the PIP joint.  

2.  The clinical record is negative for amputation of the non-dominant left ring finger such that more than half the bone was lost.   

3.  The claim for increase for the service-connected left ring finger injury disability was received on February 4, 2009.

4.  It was not factually ascertainable that an increase in disability had occurred prior the receipt of the claim for increase on February 4, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the left ring finger injury disability have not been met for the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.71a, DCs 5309, 5155, 5227, 5230 (2011).

2.  An effective date prior to February 4, 2009 for a 10 percent rating for left ring finger injury disability is not warranted.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(o)(2) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102 , 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2011). 

The record shows that a VCAA letter dated March 2009 provided the Veteran such notice concerning his claim for entitlement to an increased disability evaluation for the left ring finger injury disability.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran reported in his statements that he had not sought VA treatment, other than the 2004 VA treatment reports already of record and the 2005 VA emergency room treatment reports submitted.  Though the Veteran reported very generally that he had sought other private medical treatment, he did not identify to the RO the names of these private practitioners.  The Veteran did submit two assessments in October 2009, one from a private registered nurse and another by a certified nursing assistant.  The record in this case further contains the VA examination reports and lay evidence.  

The Veteran was afforded a VA Hand, Thumb, and Finger examination in April 2009 to address the level of disability of the left ring finger disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings; therefore, the Board finds the examination to have been sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  

Additionally, inasmuch as the Veteran has asserted a claim for an earlier effective date based on the general legal provisions governing assignment of effective dates, the Board finds that the provisions of the VCAA are not applicable because adjudication of such a claim turns on matters of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See 
38 C.F.R. § 3.159(c) (2011). 

Increased Disability Evaluation for Left Ring Finger Injury Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which a veteran's service-connected disabilities adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), the United States Court of Appeals for Veterans Claims (Court) held that consideration of staged ratings was appropriate in claims for an increased rating when the facts reflect distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2011).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

The Veteran contends that he experiences constant pain, swelling, and sensitivity to cold with regard to the left, non-dominant, ring finger.  The RO assigned a 10 percent disability evaluation under diagnostic codes 5227-5155.   See 38 C.F.R. 
§ 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned).

Limitation of motion of the ring or little finger warrants a noncompensable rating.  38 C.F.R. § 4.71a, DC 5227.  Unfavorable or favorable ankylosis of the ring or little finger for the major or minor extremity warrants a noncompensable rating.  
38 C.F.R. § 4.71a , DC 5227.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Amputation of the ring finger of the major or minor extremity without metacarpal resection at the proximal interphalangeal joint or proximal thereto warrants a 10 percent rating, while amputation of the ring finger of the major or minor extremity with metacarpal resection (more than half the bone lost) warrants a 20 percent rating.  38 C.F.R. § 4.71a , DC 5155. 

The maximum rating for limitation of motion of the ring or little finger is zero (0) percent.  38 C.F.R. § 4.71a , DC 5230.  For the index, long, ring and little fingers (digits II, III, IV and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Note 1. 

In April 2009, the Veteran was afforded a VA hand, thumb, and finger examination.  The VA examiner commented that he had provided the 2003 VA examination and recognized the Veteran.  The VA examiner repeated extensively the Veteran's report of the history of how the left ring finger was injured and treated in service.  Though the Veteran had been evaluated for surgery to repair the left ring finger, the Veteran was lost to VA follow-up.  There had been no new injuries dated after the 2003 VA examination.  The Veteran reported daily pain and swelling in the left ring finger.  The Veteran reported being unable to use the left ring finger.  The Veteran was right-hand dominant.  

Upon objective examination at the April 2009 VA examination, the left ring finger was obviously ankylosed.  The metacarpal phalangeal joint was normal with full extension to zero degrees with hyperexension to 30 degrees and flexion at 90 degrees.  The distal interphalangeal joint also had normal function with flexing 0-80 degrees and full extension to 0 degrees.  Both joints had normal range of motions after three repetitions with reduction of joint excursion, or weakness, pain, fatigability or loss of coordination.  There was angulation radially to the distal component of the ring finger.  The proximal interphalangeal (PIP) joint was chronically ankylosed with a deformity fixed at 30 degrees, thereby creating an inability for full flexion, which would normally be 100 degrees, resulting in what the VA examiner referred to as a DeLuca "score" of 70 degrees.  The assessment was chronic dislocation of the PIP joint of the fourth digit of the left hand.  As a result of the left ring finger, the VA examiner noted diminished strength and dexterity of the left hand.  The VA examiner also observed that surgery had been recommended to the Veteran as far back as in 2005 for a joint replacement and that the Veteran peripherally understood the necessity for that surgery; however, he had been unable to find the time for the surgery as he was both a student and he worked.

The Veteran also submitted in October 2009 two handwritten statements by affiants who identified themselves as a registered nurse and as a certified nursing assistant (who bore the same name as the Veteran), respectively.  Both statements repeated the Veteran's essential claim of constant pain, difficulty with extreme temperatures, and an impact on his ability to perform certain functions such as type and grasp heavy objects.  As neither nurse indicated whether she had ever treated the Veteran or her professional expertise with regard to finger injuries, the Board finds the statements to have only limited probative value.  That the Veteran experienced daily pain, swelling, and sensitivity to cold and hot temperatures was already very well established in the record by the Veteran's numerous, typed, multi-page statements that included graphics and inserted photos.  

Finally, the May 2011 private evaluation made essentially the same findings as the 2009 VA examination, did not find an amputation with more than half the bone lost, and discussed more extensively the necessity for surgery and the Veteran's surgery options.

The Board finds that the 10 percent disability evaluation remains appropriate for the entire appeal period.  The Veteran is compensated as if he had experienced an amputation at the PIP joint.  This rating encompasses the reduction of flexion noted by the VA examiner due to the ankylosed joint.  Additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement was not found during 2009 examination, and there is no indication that the Veteran's subjective reports of finger pain caused functional loss sufficient to warrant a higher disability rating, as the Board observes the Veteran himself has reported he was both a full-time student and worked and was able to prepare extensive, numerous typed statements that included inserted pictures.  See 38 C.F.R. § 4.40; DeLuca, supra, 38 C.F.R. § 4.71a, DCs 5227, 5230. 

Limitation of motion or ankylosis of the ring finger warrants a noncompensable rating.  A compensable rating, the 10 percent disability evaluation that the Veteran has already been granted, for impairment to the ring finger requires amputation; the clinical evidence is negative for such amputation and the Veteran remains able to use his left, non-dominant hand.  A disability evaluation in excess of 10 percent, that is for 20 percent the maximum allowed, requires amputation of the ring finger such that more than one half of the bone is lost.  This has not been demonstrated in this case; therefore, a disability evaluation greater than 10 percent is not warranted.  38 C.F.R. § 4.71a, DCs 5155, 5227, 5230. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board has found no other section that provides a basis upon which to assign a higher disability rating. 

Extraschedular Consideration

The Board has considered whether a referral for an extraschedular evaluation would have been warranted for the left ring finger injury disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left ring finger injury disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran reported daily pain, swelling, and sensitivity to extreme temperatures; however he did not return for follow-up despite being informed that surgery was a necessity to resort the finger.  The Veteran did not report any hospitalizations for the left ring finger injury disability and though he reported difficulty while working at a retail store, he also reported that he was employed there for two years and that he was currently a full-time student and worked as of the date of the 2009 VA examination.  The rating criteria contemplate these impairments.  Hence, referral for consideration of an extraschedular rating is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left ring finger injury disability, the Board finds that the criteria for submission for a referral for an assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Court has held that TDIU is a potential element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  The Veteran has reported that he was both a full time student and that he was employed.  Further consideration of TDIU is therefore not warranted. 

Earlier Effective Date Criteria

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date for an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the increased rating claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2). 

If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim for increase.  Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  The Federal Circuit recently reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

A "claim" for benefits is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2011). 

Historically, service connection for a left ring finger injury disability was granted by RO rating decision mailed to the Veteran in May 2004.  In that May 2004 rating decision, a zero (0) percent rating was assigned for the Veteran's left ring finger disability, and was made effective July 16, 2003, the day following his separation from service.  The Veteran did not appeal this determination, and it became final.  38 U.S.C.A. § 7105. 

The Veteran's current claim for an increased rating for the service-connected left ring finger disability was date-stamped as received at the RO on February 4, 2009, bearing a pen-and-ink signature of the Veteran that was dated February 2, 2009.  Prior to the receipt of this claim on February 4, 2009, the last medical evidence received were outpatient treatment records dated in February 2004 before the adjudication in the rating decision in April 2004, which was then mailed to the Veteran in May 2004; thus, there was no VA treatment record evidence of increase prior to February 4, 2009 that constituted an informal claim for increased rating.  38 C.F.R. § 3.157(b) (2011).  The Board notes that between the notification letter dated in May 2004 and the received claim in February 2009, there is no correspondence whatsoever between the Veteran and VA.  

By rating decision in June 2009, the RO increased the rating of the Veteran's left ring finger disability to 10 percent, effective from February 4, 2009, the date of receipt of increased rating claim.  The Veteran has appealed the increased rating that was assigned and the Board has denied that appeal, discussed extensively above.  Separately, the Veteran has contended that the 10 percent disability evaluation granted him should have been made effective in July 2003, when he separated from service.   

The June 2009 rating decision was based upon medical evidence received following the receipt of the Veteran's claim for increase on February 4, 2009.  Thus, there are no records of treatment prior to February 4, 2009 that represent an informal claim for increase.  See 38 C.F.R. § 3.157(b).  Similarly there is no correspondence, whatsoever, from the Veteran prior to February 4, 2009, expressing an intent to claim increased rating for this disability upon which an early effective date may be based.  38 C.F.R. § 3.155 (2011).  As review of the entire record provides no basis upon which an effective date earlier than the date of the February 4, 2009 current claim for increase is shown, the appeal for an effective date earlier than February 4, 2009 for an increased rating for a left ring finger injury disability must be denied.  38 U.S.C.A. §§ 5110(b)(2), 7105; 38 C.F.R. §§ 3.155, 3.157(b), 3.400(o)(2). 

The Board has carefully reviewed the Veteran's many statements explaining his actions and life in the intervening years between May 2004 and February 2009.  To summarize, the Veteran has described his shock, dismay, and upset upon receipt of the noncompensable rating in May 2004, which in turn resulted in his loss of faith and belief in VA, and together with the symptoms he reported of pain and physical discomfort from the left ring finger disability itself.  The Veteran reported that he was left without the physical or mental capacity to submit an appeal of the 2004 rating decision, or pursue another claim for increase, until the current February 2009 claim.  See statements dated February 2009, March 2009, May 2009,  (3) October 2009, January 2010, and April 2010.

With regard to the contention that he was unable to submit an increased rating claim at any time from 2004 to 2009, while 38 C.F.R. § 3.400(b)(1)(ii)(B) (2011) allows for an effective date earlier than the date of receipt of a claim for disability pension if a physical or mental disability, which was not the result of a veteran's own willful misconduct, and is so incapacitating that it prevents filing a disability pension claim, this regulation only applies to pension claims.  A similar regulation does not exist for compensation claims.  

Moreover, no statute, regulation, or binding court precedent allows for "equitable tolling" of a period for filing an initial claim for compensation.  In Barrett v. Principi¸ 363 F.3d 1316 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit  held that, in certain circumstances, "mental illness may justify the tolling of [38 U.S.C.A. §] 7266(a)'s 120-day period for appeal."  Barrett, 363 F.3d at 1320.  Similarly, the Supreme Court recently clarified that the deadline for filing a notice of appeal with the Veterans Court does not have jurisdictional consequences.  Henderson ex rel. Henderson v. Shinseki, 131 S.Ct. 1197 (March 2, 2011).  However, the holdings in Barrett and Henderson apply to an appeal period before the Court, not an initial request for compensation before VA.  They do not apply to the instant case, as a claim seeking increased compensation for a service-connected disability that has grown worse may be filed with VA at any time; therefore, there is no statute of limitations-type date to toll with regard to a claim seeking an increased disability evaluation.  

In Barrett, 363 F.3d at 1321, the Federal Circuit Court held that, for equitable tolling to apply, the appellant must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  It was noted that a medical diagnosis alone or vague assertions of mental problems would not suffice.  As explained below, such mental illness of such severity to render the Veteran incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society" has not been shown in this case for the period from 2004 to 2009.

A considerable portion of the Veteran's statements focus on his failure to submit an appeal, in the form of a notice of disagreement, with the original May 2004 rating decision.  (As the Board has already referred to the RO the inferred CUE claim regarding that May 2004 rating decision, the Board will refrain from expressing an opinion as to the merits of any such appeal).  While the deadline for filing a notice of appeal with the Veterans Court does not have jurisdictional consequences, Henderson ex rel. Henderson, 131 S.Ct. 1197, the one year limit for filing of a notice of disagreement to begin the process of an appeal to the Board is jurisdictional.  Manlincon v. West, 12 Vet. App. 238, 240 (1999) (NOD places the issues "in appellate status").

As the Veteran was informed in the notification letter that he had one year from the date of the letter to appeal the rating decision, and that letter was date-stamped May 5, 2004, the Board will consider whether good cause was asserted or shown for the Veteran's failure to appeal the original May 2004 rating decision.  The regulation 38 C.F.R. § 3.109(b) (2011) permits an extension to perfect a claim or challenge a decision for "good cause shown" as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  

In this case, the Board finds good cause for extension of filing a notice of disagreement has not been demonstrated in this case, especially for the extended period asserted by the Veteran from the time of the May 2004 rating decision until his claim for increased rating filed in February 2009.  The Veteran's many statements describe his life following the May 2004 rating decision.  The notification letter was mailed separately to both the Veteran and his then representative.  The Veteran never reported that he did not receive the notice of the May 2004 rating decision.  The February 2009 letter to his U.S. Congressman, as included in the claims file, included a vague description of actions on the part of his then representative that the Veteran considered to be harmful to him and his claim; however, the letter is unclear as to what actions these were and there is no remedy that the Board is authorized to provide for a veteran on the basis of subjective accounts of representative malpractice, as it were.  Further, the Veteran in his many statements described his post-service employment in a retail store, for nearly two years, his having a family to support (October 2009 statement included a reference to his wife), and his current status as a full time student.  In no statement does the Veteran report incarceration or in-patient mental health treatment or any medical determination from any source of his being incapable of caring for himself.        
 
The Veteran does not dispute that he did not file a notice of disagreement, or appeal, to the May 2004 rating decision.  Rather, he contends that the time limitations should not apply to him.  See April 2010 statement.  

The Board finds that it simply is not the case that the Veteran was prevented from filing an appeal of the May 2004 rating decision, or, by analogy, filing a claim seeking an increased disability evaluation for the service-connected left ring finger injury, prior to February 2009 because of good cause or significant mental or physical impairment rendering him incapable of rational thought or deliberate decision making or incapable of handling his own affairs or unable to function in society.  Indeed, the Veteran repeatedly described himself as mentally and physically functioning in society by holding down employment, marrying, seeking 

other employment, and becoming a full-time student.  Such extensive functioning in family, at work, and in school is inconsistent with the Veteran's bare assertion that he was unable for five years to perform the minimal task required of him in VA's pro-claimant system of conveying the simplest expression of disagreement with the 0 percent rating or making a any expression to VA treatment providers or RO that either his disability had worsened or that he wanted more compensation for the disability to constitute even an informal claim for increased rating. 

In this case, the evidence does not show and the Veteran does not claim any intent or attempt to appeal the May 2004 rating decision or file a claim for increase prior to February 2009.  Thus, the Board concludes the Veteran did not exercise due diligence in this case in preserving his legal rights or otherwise indicate an intention to appeal prior to February 2009, nearly five years after notice that service connection had been granted for a disability evaluated as noncompensable (0 percent).  Additionally, the Veteran has not been deemed incompetent to handle his affairs by VA or other authority.  For these reasons, the Board concludes both that equitable tolling is not warranted here and that good cause for extension of the notice of disagreement period beyond May 2005 is not shown. 

The evidence of record does not support the Veteran's contentions of an effective date of the 10 percent disability evaluation prior to February 4, 2009, the date of receipt of claim for increased rating.  The date of receipt of the claim is controlling under the applicable law and regulation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2) (effective date for an increased rating will be the date of receipt of the 

increased rating claim, or the date entitlement arose, whichever is later).  For these reasons, the Board finds that the criteria for an effective date earlier than February 4, 2009 for a 10 percent rating for left ring finger injury have not been met, and the appeal for earlier effective date must be denied.  


ORDER

A disability evaluation in excess of 10 percent for left ring finger injury disability is denied.

An effective date earlier than February 4, 2009 for a 10 percent rating for left ring finger injury is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


